DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 03/11/2019, has been fully considered.

Status of Claims
Claim 18-28 are pending and under examination.
Claims 1-17 have been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2016/181134, filed 09/16/2016, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/11/2019 and 07/01/2020 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“any one of the automatic analyzers includes a plurality of analysis modules” of claims 21, 26, and 27.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a reagent managing unit that manages information” in claims 18, 24, and 27.
“a storage unit that stores reagent information” in claims 18, 24, and 27.
“a terminal reagent managing unit included in the table terminal determines the reagent container selected” in claim 19.

Claim element “reagent managing unit that manages information” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  A review of the specification states in para. [0022] “the operating unit PC 111 includes … a reagent managing unit 204” and in para. [0024] “The reagent managing unit 204 manages information related to the reagents of the reagent containers 107 or the like set on the reagent disks 108a, 108b, 108c of the analyzing unit 200. Specifically, the reagent managing unit 204 performs association with an analytic item, remaining amount management, usage priority management when plural reagent containers 107 are set for one analytic item, reagent expiration date management, and the like. When a new reagent container 107 is set, the reagent managing unit 204 searches cumulative reagent information stored in the storage unit 206 to determine whether the same reagent container is previously set. When the same reagent container is previously set, the reagent information stored in the storage unit 206 is extracted. When the same reagent container is not previously set, the reagent managing unit 204 manages the set reagent container as a new reagent container 107.     In the remaining amount management, the reagent managing unit 204 also performs a process of registering a reagent whose remaining amount is less than a threshold for the remaining amount set per analytic item through the input unit 201 in a reagent preparation list or a reagent disposal list. The reagent managing unit 204 can perform, for example, control related to the display of the display unit 202.”  Therefore, the Examiner is interpreting the “reagent managing unit” as part of computer, controller, program, a user interface, or equivalents thereof that manage information relating to the reagents.
Claim element “storage unit that stores reagent information” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  A review of the specification states in para. [0022] “the operating unit PC 111 includes … a storage unit 206” and in para. [0026] “The storage unit 206 stores information required for the management in the reagent managing unit 204 and stores reagent information related to a reagent amount or a reagent expiration date of the reagent container set in the reagent disk 108a”.  Therefore, the Examiner is interpreting the “storage unit that stores regent information” as part of a computer or control including a memory, hard drive, database, or equivalents thereof that store reagent information.
Claim element “terminal reagent managing unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  A review of the specification states in para. [0028] “the tablet terminal 114 includes … a terminal reagent managing unit 201” and in para. [0031] “The terminal reagent managing unit 210 performs management of information (including information of the reagent preparation/disposal list) related to the reagent received from the operating unit PC 111, management of information of a mark input from the terminal input unit 211, and the like. When one tablet terminal 114 is wirelessly connected to operating unit PC’s 111 of plural automatic analyzers 100, the terminal reagent managing unit 210 performs total management of the reagent information of the automatic analyzer 100”, and further in para. [0036] “The reagent remaining amount information can be listed by any one of the reagent managing unit 204 and the terminal reagent managing unit 210”, and still further in para. [0091] “When the display unit is provided in the automatic analyzer is adopted … the tablet terminal is not necessary, and the display unit provided in the automatic analyzer may exchange information with the display unit of the operating unit PC.  That is, in the above description, the terminal reagent managing unit 210 may be simply replaced with the reagent managing unit 204”. Therefore, the Examiner is interpreting the “terminal reagent managing unit” as a wirelessly connected tablet that communicates information with a PC.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 18 lines 18 and 31, claim 24 lines 18 and 31, and claim 27 line 18 recite “a touch panel type display unit”.  However, recitation of the word “type” renders the claim indefinite because it is unclear what “type” is intended to convey (see MPEP 2173.05(b) Section III Subheading (e)).  Would a standard display screen having buttons be considered a “type” of touch panel?  
Claims 19-23 which depend from claim 18 are also rejected by virtue of their dependency.
Claims 25-26 which depend from claim 24 is also rejected by virtue of claim dependency.
Claim 28 which depends from claim 27 is also rejected by virtue of claim dependency.

Claims 19, 20, and 25 recite “a tablet terminal” which lacks antecedent basis because Applicant(s) previously recite “a tablet terminal” in claim 18 line 31 and claim 24 line 31.  It is unclear whether the tablet terminal recited in claims 19 and 20 is also the table terminal recited in claim 18, of if Applicant(s) are intending to recite a second tablet terminal and a third tablet terminal.  Likewise, it is unclear whether the tablet terminal recited in claim 25 is also the tablet terminal recited in claim 24, or if Applicant(s) are intending to recite a second tablet terminal.  

Claims 22 and 28 recite “the same kind of reagents”.  It is unclear as to the metes and bounds of the term “kind” such that one of ordinary skill in the art would be able to draw a clear boundary around what would or would not be considered a “kind” of reagent.  Furthermore, Applicant(s) have not provided a clear definition for the word “kind” that would indicate would or would not be considered a “kind” of reagent.  Is an empty reagent a kind of reagent?  Are reagents of the same chemicals with varying compositions the same kind of reagent?

Claim 23 recites “the threshold for the same reminder level is settable per day of the week”.  This is unclear because Applicant(s) previously recite “a threshold for the total reagent remaining amount” in claim 23, which indicates that the threshold is a value dependent upon the volume of reagent, and it is unclear how Applicant(s) are attempting to correlate a numerical value of an amount of reagent with a setting based on a day of the week.

Claim 27 recites “a plurality of the automatic analyzers” in the preamble which lacks antecedent basis because Applicant(s) have not set forth “a plurality of automatic analyzers” and it is unclear what “the automatic analyzers” Applicant(s) are attempting to refer to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar et al. (US 2014/0322080; Pub. Date: Oct. 30, 2014 – hereinafter “Sarwar”), in view of Ljungmann et al (US 2013/0224851; Pub. Date: Aug. 29, 2013 – hereinafter “Ljungmann”), and further in view of Minemura et al. (US 2012/0128534; Pub. Date: May 24, 2012 – hereinafter “Minemura”).

Regarding claim 18, Sarwar teaches an automatic analyzer (Sarwar; fig. 1, [0028]) comprising: 
a reagent container setting unit on which a plurality of reagent containers are set (Sarwar; fig. 1, #301, [0028]); 
a reagent dispensing mechanism that aspirates a reagent from each of the reagent containers set on the reagent container setting unit (Sarwar; fig. 1, #302, [0030]); 
a reagent managing unit that manages information related to the reagent of each of the reagent containers set on the reagent container setting unit (Sarwar; figs. 1, 2 & 3, #312, [0038-0039, 0046, 0048, 0051, 0053]); 
a storage unit that stores reagent information related to a reagent remaining amount or a reagent expiration date of each of the reagent containers set on the reagent container setting unit (Sarwar teaches reagent status display controller 312A3 displays detailed information about a reagent bottle usage status which includes percentage and remaining days to expire; fig. 3, #505, [0053].  Therefore the device of Sarwar implicitly comprising a storage unit that stores reagent information related to a reagent remaining amount and a reagent expiration date since the device would not be capable of displaying the usage status without a storage unit); and 
a display unit (Sarwar; fig. 1, #314, [0038]) that displays a reagent list (Sarwar; fig. 3, #502 - top portion of reagent screen defined by dashed lines with an “Enlarged” view above, [0044]) in which reminder information that gives a reminder to an operator is assigned to each of setting positions of the reagent containers based on the reagent information stored in the storage unit (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044]), wherein 
the reagent managing unit updates display of the reagent list such that a reagent container selected by the operator is visually identifiable while the reagent list is displayed (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the display unit is a touch panel type display unit (Sarwar; [0035, 0048]), 
when the operator taps the reagent list displayed on the display unit, the reagent managing unit determines the reagent container selected by the operator and updates the display of the reagent list such that the reagent container is visually identifiable (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the reagent list includes a mark button for each of the setting positions of the reagent containers (Sarwar; fig. 3, #511, [0044]), 2New U.S. Patent Application Atty Docket No.: H&A-11975 
the reagent managing unit switches display of the mark button between a marked mark button and an unmarked mark button by detecting tapping of the operator on the mark button (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the reagent container selected by the operator is visually identifiable by switching the display between the marked mark button and the unmarked mark button (Sarwar teaches when a user selects any one of the reagent position buttons 511, the display of the selected position is enlarged to that of the extended display position button 513; [0044]. Therefore the reagent container selected by the operation becoming visually identifiable by switching the display between the marked mark button and the unmarked mark button), 
the reagent information is information related to the reagent remaining amount (Sarwar; fig. 3, #505, “PERCENTAGE”), 
the reagent list is a reagent preparation list that shows a list of reagent containers in which the reagent remaining amount is less than or equal to a predetermined threshold based on the information related to the reagent remaining amount stored in the storage unit (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, when a reagent changes from “IN USE” to “LOW LEVEL”, a predetermined threshold must be met), 
the reminder information is information indicating a reminder level according to a degree of the reagent remaining amount (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, “LOW LEVEL” is a reminder level according to a degree of the reagent remaining amount), 
the reagent managing unit controls the reagent dispensing mechanism (Sarwar; [0033]), and 
the reagent managing unit determines whether reagent remaining amounts of reagents corresponding to the same analytic item as the reagent container selected by the operator are less than or equal to the predetermined threshold, and displays the determination result on the reagent preparation list (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Sarwar additionally teaches a synchronous display controller 312A4 that associates analytical items with the reagent list 502, and the detailed reagent display region 505; [0051-0057]).  
Sarwar does not teach the touch panel type display unit is a tablet terminal.
However, Ljungmann teaches the analogous art of a display unit that displays a reagent list (Ljungmann; [0076]) wherein the display unit is a touch panel type tablet terminal (Ljungmann; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display unit that displays a regent list of Sarwar with the touch panel type tablet terminal, as taught by Ljungmann, because Ljungmann teaches the touch panel type tablet terminal communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a display unit that displays a reagent list (Ljungmann; [0076]).
Modified Sarwar does not teach the reagent managing unit causes the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit based on an instruction of the operator,
However, Minemura teaches the analogous art of an automatic analyzer (Minemura; fig. 1, [0034]), a reagent container setting unit (Minemura; fig. 1, #7, [0034]), a reagent dispensing mechanism (Minemura; fig. 1, #9, [0034]), and a reagent managing unit (Minemura; fig. 1, #1, [0034]) wherein the reagent managing unit causes the reagent dispensing mechanism to automatically perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit based on an instruction of the operator (Minemura teaches a communication command is sent to read/write tag data 20 attached to the upper side surface of the reagent container; [0036, 0044], and after the information read operation is completed, the reagent dispensing mechanism is driven and placed at each reagent container mounting position within the reagent holder to detect the liquid level of the reagent container via capacitance measurement; [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent managing unit of modified Sarwar to further include the configuration to perform a remaining amount check operation on each of the reagent containers set on the reagent container setting unit based on an instruction of the operator, as taught by Minemura, because Minemura teaches the remaining amount check operation can determine whether a specific reagent container mounted on the reagent container setting unit comprises a damaged IC tag which cannot be read/written to, or whether the reagent container itself is present on the reagent container setting unit (Minemura; [0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Minemura both teach an automatic analyzer (Minemura; fig. 1, [0034]), a reagent container setting unit (Minemura; fig. 1, #7, [0034]), a reagent dispensing mechanism (Minemura; fig. 1, #9, [0034]), and a reagent managing unit (Minemura; fig. 1, #1, [0034]).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Ljungmann, in view of Minemura, in view of Bjerke et al. (US 2014/0252079; Pub. Date: Sep. 11, 2014 – hereinafter “Bjerke”), and further in view of Stadnisky (US Patent No. 10,091,279; Effective Filing Date: May 27, 2015 – hereinafter “Stadnisky”)

Regarding claim 19, modified Sarwar teaches the automatic analyzer according to claim 18 above, wherein the display unit is a tablet terminal that updates the display of the reagent list such that the reagent container selected by the operator is visually identifiable (The modification of the display unit to comprise a tablet terminal has previously been discussed in claim 18 above.  Furthermore, Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]).
Modified Sarwar does not teach the tablet terminal including a barcode-reading camera capable of reading a barcode attached to each of the reagent containers, the tablet terminal determines the reagent container selected by the operator based on barcode information attached to the reagent container that is read by the barcode-reading camera, and updates the display based on the determination result.
However, Bjerke teaches the analogous art of an analyzer (Bjerke; fig. 1, #14) comprising a tablet terminal (Bjerke; fig. 1, #82, [0050]) wherein the tablet terminal comprises a scanner 74 capable of reading a barcode attached to each of the reagent containers (Bjerke; [0052]), and the tablet terminal determines the reagent container selected by the operator based on barcode information attached to the reagent container that is read by the barcode-reading camera, and updates the display based on the determination result (Bjerke; [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar, to include the configuration of the tablet terminal having a barcode-reading camera capable of reading a barcode attached to each of the reagent containers, as taught by Bjerke, because Bjerke teaches the tablet terminal including a barcode-reading camera allows for the integration of automatically selecting the correct instrument protocol based on reagent kit machine-readable label, data acquisition, and automatic data analysis for an operator (Bjerke; [0055]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Bjerke teach an analyzer (Bjerke; fig. 1, #14) comprising a tablet terminal (Bjerke; fig. 1, #82, [0050]).
Modified Sarwar does not teach a terminal reagent managing unit included in the tablet terminal.  
However, Stadnisky teaches the analogous art of an automatic analyzer (Stadnisky; fig. 1A, #112, col. 5 lines 15-35) comprising an operating unit PC (Stadnisky; fig. 1A, #110, col. 5 lines 36-47), and a tablet terminal (Stadnisky; fig. 1A, #130, col. 5 lines 48-65) wherein the tablet terminal becomes a data hub by installing data hub software and connecting the tablet terminal to the operating unit PC in order to communicate with a serve that stores data analysis software over a wide-area network (Stadnisky; col. 5 lines 48-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar to further include the data hub software connecting the tablet terminal to the operating unit PC in order to communicate with a server that stores data analysis software of a wide-area network, as taught by Stadisky, because Stadnisky teaches the tablet terminal serves as an additional archival server to store data (Stadnisky; col. 2 lines 21-28).  The modification resulting in the tablet terminal comprising a terminal reagent managing unit since the software connecting the tablet terminal to the operating PC (comprising the reagent managing unit) would result in the tablet terminal having the same functionality as the reagent managing unit.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Stadisky both teach an automatic analyzer (Stadnisky; fig. 1A, #112, col. 5 lines 15-35) comprising an operating unit PC (Stadnisky; fig. 1A, #110, col. 5 lines 36-47), and a tablet terminal (Stadnisky; fig. 1A, #130, col. 5 lines 48-65).

Claims 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Ljungmann, in view of Minemura, and further in view of Tanaka et al (US 2007/0212261; Pub. Date: Sep. 13, 2007 – hereinafter “Tanaka”).

Regarding claim 20, modified Sarwar teaches the automatic analyzer according to claim 18 above, wherein the display unit is a tablet terminal that is connected to the automatic analyzer, and the tablet terminal displays the reagent preparation list corresponding to the automatic analyzer (The modification of the display unit to comprise a tablet terminal connected to the automatic analyzer and the display unit that displays the reagent preparation list corresponding to the automatic analyzer has previously been discussed in claim 18 above.  The modification resulting in the tablet terminal displaying the reagent preparation list corresponding to the automatic analyzer).
Modified Sarwar does not teach an automatic analysis system comprising a plurality of the automatic analyzers, the tablet terminal is connected to each of the automatic analyzers through a local network, and the tablet terminal displays the reagent preparation list corresponding to each of the automatic analyzers.  
However, Tanaka teaches the analogous art of an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]) wherein the automatic analyzer is part of an automatic analysis system (Tanaka; fig 1, #1, [0027]]) comprising a plurality of the automatic analyzers (Tanaka; fig. 1 – three automatic analyzers, each automatic analyzer being defined as comprising one reagent supplying apparatus 2, five hematocyte counting apparatus 3, and one conveyance line 5) and the display unit (Tanaka; fig. 1, #202, [0051]) is connected to each of the automatic analyzers through a local network (Tanaka, fig. 1, [0027]), and displays the reagent preparation list corresponding to each of the automatic analyzers (Tanaka; figs. 1 & 7-12, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analyzer of modified Sarwar to comprising a plurality of automatic analyzers forming an automatic analysis system, wherein the display unit is connected to each of the automatic analyzers through a local network, and displays the reagent preparation list corresponding to each of the automatic analyzers, as taught by Tanaka, because Tanaka teaches the display unit connected to each of the automatic analyzers through a local network that displays the reagent preparation list corresponding to each of the automatic analyzers allows monitoring of each reagent suppling apparatus from a central display rather than each reagent supplying apparatus being displayed on an individual display, thereby allowing an operator to avoid moving to each of the reagent supplying apparatus to confirm the remaining amount of regent (Tanaka; [0004]).  Furthermore, the modification resulting in tablet terminal being connected to each of the automatic analyzers and the terminal tablet displaying the reagent preparation list since modified Sarwar teaches the display unit is a terminal tablet.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Tanaka both teach an automatic analyzer an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]).

Regarding claim 22, modified Sarwar teaches the automatic analysis system according to claim 20 above, wherein the tablet terminal displays, a total reagent remaining amount of the same kind of reagents set on the reagent container setting units of the automatic analyzers, on the reagent preparation list (The modification of the automatic analyzer of modified Sarwar to further include a plurality of automatic analyzers and the tablet terminal to display the reagent preparation list corresponding to each of the automatic analyzers has previously been discussed in claim 20 above.  Tanaka additionally teaches displaying a total reagent remaining amount of the same kind of reagents set on the reagent containers setting units; fig. 7, #411b, [0065-0066]), and the reminder information is information indicating a reminder level according to a degree of the total reagent remaining amount (Tanaka; fig. 7, [0068]).  

Regarding claim 23, modified Sarwar teaches the automatic analysis system according to claim 22 above, wherein the storage unit stores a threshold for the total reagent remaining amount for indicating the reminder level, the tablet terminal displays the reminder level on the reagent preparation list based on the threshold (The modification of the display unit of Sarwar with the tablet terminal of Ljungmann has previously been discussed in claim 18 above. Furthermore, Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, when a reagent changes from “IN USE” to “LOW LEVEL”, a predetermined threshold must be met and the change in display color is a reminder indicating the level of reagent remaining on the reagent preparation list based on the threshold), and the threshold for the same reminder level is settable per day of the week (Sarwar teaches the status of each position of the reagent list changes colors according to a particular state of the reagent; [0044], therefore the threshold being set per day of the week based on usage of a particular reagent).  

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Ljungmann, in view of Minemura, in view of Tanaka, and further in view of Nishikawa et al. (US 2013/0244274; Pub. Date: Sep. 19, 2013 – hereinafter “Nishikawa”).

Regarding claim 21, modified Sarwar teaches the automatic analysis system according to claim 20 above, wherein any one of the automatic analyzers includes a plurality of analysis modules (The modification of the automatic analyzer of Sarwar to further comprise a plurality of automatic analyzer that make up an automatic analysis system has previously been discussed in claim 20 above.  Furthermore, Tanaka teaches any one of the automatic analyzers includes a plurality of analysis modules; fig. 1, #3, [0028]) wherein the tablet terminal switches displaying unit of the reagent preparation list in units of the automatic analyzers (Sarwar teaches the tablet terminal displays the reagent preparation list in units of the automatic analyzer; fig. 3, [0052].  The modification of Sarwar to further comprise the plurality of automatic analyzer therefore resulting in the tablet terminal display being configured to display the reagent preparation list for each of the plurality of analyzers).
Modified Sarwar does not teach the tablet terminal switches displaying unit of the reagent preparation list in units of the automatic analysis system.
However, Tanaka teaches the analogous art of an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]), wherein the display unit is configured to display the reagent preparation list in units of the automatic analysis system (Tanaka; figs. 1 & 7-12, [0062, 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar to further comprise the configuration to display the reagent preparation list in units of the automatic analysis system, as taught by Tanaka, because Tanaka teaches the display unit that displays the reagent preparation list corresponding to the automatic analysis system allows monitoring of each reagent suppling apparatus from a central display rather than each reagent supplying apparatus being displayed on an individual display, thereby allowing an operator to avoid moving to each of the reagent supplying apparatus to confirm the remaining amount of regent (Tanaka; [0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Tanaka both teach an automatic analyzer an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]).
Modified Sarwar does not teach the tablet terminal switches displaying unit of the reagent preparation list in units of the analysis modules.
However, Nishikawa teaches the analogous art of an automatic analyzer (Nishikawa; fig. 1, #4, [0024]) comprising a display unit (Nishikawa; fig. 1, #8, [0024]) and a reagent list (Nishikawa; fig. 7, D2, [0060]) wherein the display unit displays the reagent preparation list in units of the analysis modules (Nishikawa; fig.7, M1, M2, [0052, 0056, 0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar to comprising the configuration to display the reagent preparation list in units of the analysis modules, as taught by Nishikawa, because Nishikawa teaches the display unit that displays the reagent preparation list in units of the analysis modules provides status notifications corresponding to each measurement unit that notify an operator if an error occurs with respect to each of the modules (Nishikawa; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Nishikawa both teach an automatic analyzer (Nishikawa; fig. 1, #4, [0024]) comprising a display unit (Nishikawa; fig. 1, #8, [0024]) and a reagent list (Nishikawa; fig. 7, D2, [0060]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, and further in view of Ljungmann.

Regarding claim 24, Sarwar teaches an automatic analyzer (Sarwar; fig. 1, [0028]) comprising: 
a reagent container setting unit on which a plurality of reagent containers are set (Sarwar; fig. 1, #301, [0028]); 
a reagent dispensing mechanism that aspirates a reagent from each of the reagent containers set on the reagent container setting unit (Sarwar; fig. 1, #302, [0030]); 
a reagent managing unit that manages information related to the reagent of each of the reagent containers set on the reagent container setting unit (Sarwar; figs. 1, 2 & 3, #312, [0038-0039, 0046, 0048, 0051, 0053]); 
a storage unit that stores reagent information related to a reagent remaining amount and a reagent expiration date of each of the reagent containers set on the reagent container setting unit (Sarwar teaches reagent status display controller 312A3 displays detailed information about a reagent bottle usage status which includes percentage and remaining days to expire; fig. 3, #505, [0053].  Therefore the device of Sarwar implicitly comprising a storage unit that stores reagent information related to a reagent remaining amount and a reagent expiration date since the device would not be capable of displaying the usage status without a storage unit); and 
a display unit (Sarwar; fig. 1, #314, [0038]) that displays a reagent list (Sarwar; fig. 3, #502 - top portion of reagent screen defined by dashed lines with an “Enlarged” view above, [0044]) in which reminder information that gives a reminder to an operator is assigned to each of setting positions of the reagent containers based on the reagent information stored in the storage unit (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044]), wherein 
the reagent managing unit updates display of the reagent list such that a reagent container selected by the operator is visually identifiable while the reagent list is displayed, 
the display unit is a touch panel type display unit (Sarwar; [0035, 0048]), 
when the operator taps the reagent list displayed on the display unit, the reagent managing unit determines the reagent container selected by the operator and updates the display of the reagent list such that the reagent container is visually identifiable (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the reagent list includes a mark button for each of the setting positions of the reagent containers (Sarwar; fig. 3, #511, [0044]), 2New U.S. Patent Application Atty Docket No.: H&A-11975 
the reagent managing unit switches display of the mark button between a marked mark button and an unmarked mark button by detecting tapping of the operator on the mark button (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the reagent container selected by the operator is visually identifiable by switching the display between the marked mark button and the unmarked mark button (Sarwar teaches when a user selects any one of the reagent position buttons 511, the display of the selected position is enlarged to that of the extended display position button 513; [0044]. Therefore the reagent container selected by the operation becoming visually identifiable by switching the display between the marked mark button and the unmarked mark button), 
the reagent list is a reagent disposal list that shows a list of reagent containers in which the reagent remaining amount is zero and reagent containers in which the reagent expiration date is expired based on the information related to the reagent remaining amount and the reagent expiration date stored in the storage unit (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, the status “USED UP” and “ABSENT/EXPIRED” being a reagent disposal list),5New U.S. Patent ApplicationAtty Docket No.: H&A-11975
the reminder information is information indicating that the reagent remaining amount is zero or that the reagent expiration date is expired (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, “USED UP” and “ABSENT/EXPIRED” is a reminder that the reagent remaining amount is zero or that the reagent expiration date is expired), and
the reagent managing unit determines whether the reagent container selected by the operator is extracted from the reagent container setting unit based on an instruction of the operator, and displays the determination result on the reagent disposal list (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, “ABSENT/EXPIRED” is a determination whether the reagent container selected is extracted since it would be “absent”).  
Sarwar does not teach the touch panel type display unit is a tablet terminal.
However, Ljungmann teaches the analogous art of a display unit that displays a reagent list (Ljungmann; [0076]) wherein the display unit is a touch panel type tablet terminal (Ljungmann; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display unit that displays a regent list of Sarwar with the touch panel type tablet terminal, as taught by Ljungmann, because Ljungmann teaches the touch panel type tablet terminal communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a display unit that displays a reagent list (Ljungmann; [0076]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Ljungmann, and further in view of Tanaka.

Regarding claim 25, modified Sarwar teaches the automatic analyzer according to claim 24 above, wherein the display unit is a tablet terminal that is connected to the automatic analyzer, and the tablet terminal displays the reagent preparation list corresponding to the automatic analyzer (The modification of the display unit to comprise a tablet terminal connected to the automatic analyzer and the display unit that displays the reagent preparation list corresponding to the automatic analyzer has previously been discussed in claim 24 above.  The modification resulting in the tablet terminal displaying the reagent preparation list corresponding to the automatic analyzer).
Modified Sarwar does not teach an automatic analysis system comprising a plurality of the automatic analyzers, the tablet terminal is connected to each of the automatic analyzers through a local network, and the tablet terminal displays the reagent preparation list corresponding to each of the automatic analyzers.  
However, Tanaka teaches the analogous art of an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]) wherein the automatic analyzer is part of an automatic analysis system (Tanaka; fig 1, #1, [0027]]) comprising a plurality of the automatic analyzers (Tanaka; fig. 1 – three automatic analyzers, each automatic analyzer being defined as comprising one reagent supplying apparatus 2, five hematocyte counting apparatus 3, and one conveyance line 5) and the display unit (Tanaka; fig. 1, #202, [0051]) is connected to each of the automatic analyzers through a local network (Tanaka, fig. 1, [0027]), and displays the reagent preparation list corresponding to each of the automatic analyzers (Tanaka; figs. 1 & 7-12, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analyzer of modified Sarwar to comprising a plurality of automatic analyzers forming an automatic analysis system, wherein the display unit is connected to each of the automatic analyzers through a local network, and displays the reagent preparation list corresponding to each of the automatic analyzers, as taught by Tanaka, because Tanaka teaches the display unit connected to each of the automatic analyzers through a local network that displays the reagent preparation list corresponding to each of the automatic analyzers allows monitoring of each reagent suppling apparatus from a central display rather than each reagent supplying apparatus being displayed on an individual display, thereby allowing an operator to avoid moving to each of the reagent supplying apparatus to confirm the remaining amount of regent (Tanaka; [0004]).  Furthermore, the modification resulting in tablet terminal being connected to each of the automatic analyzers and the terminal tablet displaying the reagent preparation list since modified Sarwar teaches the display unit is a terminal tablet.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Tanaka both teach an automatic analyzer an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Ljungmann, in view of Tanaka, and further in view of Nishikawa.

Regarding claim 26, modified Sarwar teaches the automatic analysis system according to claim 25 above, wherein any one of the automatic analyzers includes a plurality of analysis modules (The modification of the automatic analyzer of Sarwar to further comprise a plurality of automatic analyzer that make up an automatic analysis system has previously been discussed in claim 24 above.  Furthermore, Tanaka teaches any one of the automatic analyzers includes a plurality of analysis modules; fig. 1, #3, [0028]), and the tablet terminal switches displaying unit of the reagent preparation list in units of the automatic analyzers (Sarwar teaches the tablet terminal displays the reagent preparation list in units of the automatic analyzer; fig. 3, [0052].  The modification of Sarwar to further comprise the plurality of automatic analyzer therefore resulting in the tablet terminal display being configured to display the reagent preparation list for each of the plurality of analyzers).
Modified Sarwar does not teach the tablet terminal switches displaying unit of the reagent preparation list in units of the automatic analysis system.
However, Tanaka teaches the analogous art of an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]), wherein the display unit is configured to display the reagent preparation list in units of the automatic analysis system (Tanaka; figs. 1 & 7-12, [0062, 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar to further comprise the configuration to display the reagent preparation list in units of the automatic analysis system, as taught by Tanaka, because Tanaka teaches the display unit that displays the reagent preparation list corresponding to the automatic analysis system allows monitoring of each reagent suppling apparatus from a central display rather than each reagent supplying apparatus being displayed on an individual display, thereby allowing an operator to avoid moving to each of the reagent supplying apparatus to confirm the remaining amount of regent (Tanaka; [0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Tanaka both teach an automatic analyzer an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]).
Modified Sarwar does not teach the tablet terminal switches displaying unit of the reagent preparation list in units of the analysis modules.
However, Nishikawa teaches the analogous art of an automatic analyzer (Nishikawa; fig. 1, #4, [0024]) comprising a display unit (Nishikawa; fig. 1, #8, [0024]) and a reagent list (Nishikawa; fig. 7, D2, [0060]) wherein the display unit displays the reagent preparation list in units of the analysis modules (Nishikawa; fig.7, M1, M2, [0052, 0056, 0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar to comprising the configuration to display the reagent preparation list in units of the analysis modules, as taught by Nishikawa, because Nishikawa teaches the display unit that displays the reagent preparation list in units of the analysis modules provides status notifications corresponding to each measurement unit that notify an operator if an error occurs with respect to each of the modules (Nishikawa; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Nishikawa both teach an automatic analyzer (Nishikawa; fig. 1, #4, [0024]) comprising a display unit (Nishikawa; fig. 1, #8, [0024]) and a reagent list (Nishikawa; fig. 7, D2, [0060]).

Claims 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Sarwar, in view of Ljungmann, in view of Tanaka, and further in view of Nishikawa.

Regarding claim 27, An automatic analysis system comprising a automatic analyzer (Sarwar, fig. 1, [0027]), the automatic analyzer including 
a reagent container setting unit on which a plurality of reagent containers are set (Sarwar; fig. 1, #301, [0028]), 
a reagent dispensing mechanism that aspirates a reagent from each of the reagent containers set on the reagent container setting unit (Sarwar; fig. 1, #302, [0030]), 
a reagent managing unit that manages information related to the reagent of each of the reagent containers set on the reagent container setting unit (Sarwar; figs. 1, 2 & 3, #312, [0038-0039, 0046, 0048, 0051, 0053]), 
a storage unit that stores reagent information related to a reagent remaining amount and a reagent expiration date of each of the reagent containers set on the reagent container setting unit (Sarwar teaches reagent status display controller 312A3 displays detailed information about a reagent bottle usage status which includes percentage and remaining days to expire; fig. 3, #505, [0053].  Therefore the device of Sarwar implicitly comprising a storage unit that stores reagent information related to a reagent remaining amount and a reagent expiration date since the device would not be capable of displaying the usage status without a storage unit), and 
6New U.S. Patent ApplicationAtty Docket No.: H&A-11975 a display unit (Sarwar; fig. 1, #314, [0038]) that displays a reagent list (Sarwar; fig. 3, #502 - top portion of reagent screen defined by dashed lines with an “Enlarged” view above, [0044]) in which reminder information that gives a reminder to an operator is assigned to each of setting positions of the reagent containers based on the reagent information stored in the storage unit (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044]), 
in which the reagent managing unit updates display of the reagent list such that a reagent container selected by the operator is visually identifiable while the reagent list is displayed (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the display unit is a touch panel type display unit (Sarwar; [0035, 0048]), 
when the operator taps the reagent list displayed on the display unit, the reagent managing unit determines the reagent container selected by the operator and updates the display of the reagent list such that the reagent container is visually identifiable (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the reagent list includes a mark button for each of the setting positions of the reagent containers (Sarwar; fig. 3, #511, [0044]), 
the reagent managing unit switches display of the mark button between a marked mark button and an unmarked mark button by detecting tapping of the operator on the mark button (Sarwar teaches when a user selects any one of the reagent position buttons 511, the selected position is enlarge and extended to an extended display position button 513; fig. 3, [0046]), 
the reagent container selected by the operator is visually identifiable by switching the display between the marked mark button and the unmarked mark button (Sarwar teaches when a user selects any one of the reagent position buttons 511, the display of the selected position is enlarged to that of the extended display position button 513; [0044]. Therefore the reagent container selected by the operation becoming visually identifiable by switching the display between the marked mark button and the unmarked mark button), 
the reagent list 
is a reagent preparation list that shows a list of reagent containers in which the reagent remaining amount is less than or equal to a predetermined threshold based on the information related to the reagent remaining amount stored in the storage unit (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, when a reagent changes from “IN USE” to “LOW LEVEL”, a predetermined threshold must be met) and the reminder information is information indicating a reminder level according to a degree of the reagent remaining amount (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, “LOW LEVEL” is a reminder level according to a degree of the reagent remaining amount), or 
is a reagent disposal list that shows a list of reagent containers in which the reagent remaining amount is zero and reagent containers in which the reagent expiration date is expired based on the information related to the reagent remaining amount and the reagent expiration date stored in the storage unit (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, the status “USED UP” and “ABSENT/EXPIRED” being a reagent disposal list), and the reminder information is information indicating that the reagent remaining amount is zero or that the reagent expiration date is expired (Sarwar teaches each position of the reagent list changes display colors according to a particular state of a reagent status including “IN USE”, “UNSET”, “LOW LEVEL”, “EMPTY”, “STANDBY REAGENT”, “USED UP”, AND “ABSENT/EXPIRED”; fig. 3, #515, [0044].  Therefore, “USED UP” and “ABSENT/EXPIRED” is a reminder that the reagent remaining amount is zero or that the reagent expiration date is expired), wherein
the display unit of the reagent list in units of the automatic analyzer (Sarwar teaches the display displays the reagent preparation list in units of the automatic analyzer; fig. 3, [0052]).
Sarwar does not teach the touch panel type display unit is a tablet terminal.
However, Ljungmann teaches the analogous art of a display unit that displays a reagent list (Ljungmann; [0076]) wherein the display unit is a touch panel type tablet terminal (Ljungmann; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display unit that displays a regent list of Sarwar with the touch panel type tablet terminal, as taught by Ljungmann, because Ljungmann teaches the touch panel type tablet terminal communicates wirelessly in order to inform an operator that a certain test sample preparation has completed or to provide some other warning or result message (Ljungmann; [0076]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sarwar and Ljungmann both teach a display unit that displays a reagent list (Ljungmann; [0076]).
Modified Sarwar does not teach the automatic analysis system comprises a plurality of the automatic analyzers, the tablet terminal is connected to each of the automatic analyzers through a local network, the tablet terminal displays the reagent list corresponding to each of the automatic analyzers, any one of the automatic analyzers includes a plurality of analysis modules, and the tablet terminal switches displaying unit of the reagent list in units of the automatic analyzers.
However, Tanaka teaches the analogous art of an automatic analysis system (Tanaka; fig 1, #1, [0027]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]), wherein the automatic analysis system comprising a plurality of the automatic analyzers that include a plurality of analysis modules (Tanaka; fig. 1 – three automatic analyzers, each automatic analyzer being defined as comprising one reagent supplying apparatus 2, five hematocyte counting apparatus 3, and one conveyance line 5, where the five hematocyte counting apparatus 3 are a plurality of analysis modules; [0028]) and the display unit (Tanaka; fig. 1, #202, [0051]) is connected to each of the automatic analyzers through a local network (Tanaka, fig. 1, [0027]), and displays the reagent preparation list corresponding to each of the automatic analyzers (Tanaka; figs. 1 & 7-12, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analysis system of modified Sarwar to comprising a plurality of automatic analyzers, wherein the display unit is connected to each of the automatic analyzers through a local network, displays the reagent preparation list corresponding to each of the automatic analyzers, and any one of the automatic analyzers includes a plurality of analysis modules, as taught by Tanaka, because Tanaka teaches the display unit connected to each of the automatic analyzers through a local network that displays the reagent preparation list corresponding to each of the automatic analyzers allows monitoring of each reagent suppling apparatus from a central display rather than each reagent supplying apparatus being displayed on an individual display, thereby allowing an operator to avoid moving to each of the reagent supplying apparatus to confirm the remaining amount of regent (Tanaka; [0004]).  Furthermore, the modification of Sarwar to further comprise the plurality of automatic analyzer therefore resulting in the tablet terminal display being configured to display the reagent preparation list for each of the plurality of analyzers.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Tanaka both teach an automatic analysis system (Tanaka; fig 1, #1, [0027]]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]).7New U.S. Patent ApplicationAtty Docket No.: H&A-11975
Modified Sarwar does not teach the tablet terminal switches displaying unit of the reagent preparation list in units of the automatic analysis system.
However, Tanaka teaches the analogous art of an automatic analysis system (Tanaka; fig. 1, #1, [0027]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]), wherein the display unit is configured to display the reagent preparation list in units of the automatic analysis system (Tanaka; figs. 1 & 7-12, [0062, 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar to further comprise the configuration to display the reagent preparation list in units of the automatic analysis system, as taught by Tanaka, because Tanaka teaches the display unit that displays the reagent preparation list corresponding to the automatic analysis system allows monitoring of each reagent suppling apparatus from a central display rather than each reagent supplying apparatus being displayed on an individual display, thereby allowing an operator to avoid moving to each of the reagent supplying apparatus to confirm the remaining amount of regent (Tanaka; [0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Tanaka both teach an automatic analyzer an automatic analyzer (Tanaka; fig. 1, #3, [0028]) comprising a display unit (Tanaka; fig. 1, #202, [0051]) and a reagent list (Tanaka; fig. 7, #410, #420, [0065]).
Modified Sarwar does not teach the tablet terminal switches displaying unit of the reagent preparation list in units of the analysis modules.
However, Nishikawa teaches the analogous art of an automatic analyzer (Nishikawa; fig. 1, #4, [0024]) comprising a display unit (Nishikawa; fig. 1, #8, [0024]) and a reagent list (Nishikawa; fig. 7, D2, [0060]) wherein the display unit displays the reagent preparation list in units of the analysis modules (Nishikawa; fig.7, M1, M2, [0052, 0056, 0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tablet terminal of modified Sarwar to comprising the configuration to display the reagent preparation list in units of the analysis modules, as taught by Nishikawa, because Nishikawa teaches the display unit that displays the reagent preparation list in units of the analysis modules provides status notifications corresponding to each measurement unit that notify an operator if an error occurs with respect to each of the modules (Nishikawa; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sarwar and Nishikawa both teach an automatic analyzer (Nishikawa; fig. 1, #4, [0024]) comprising a display unit (Nishikawa; fig. 1, #8, [0024]) and a reagent list (Nishikawa; fig. 7, D2, [0060]).

Regarding claim 28, modified Sarwar teaches the automatic analysis system according to claim 27 above, wherein the tablet terminal displays a total reagent remaining amount of the same kind of reagents set on the reagent container setting units of the automatic analyzers on the reagent preparation list (The modification of the automatic analysis system of modified Sarwar to further include a plurality of automatic analyzers and the tablet terminal to display the reagent preparation list corresponding to each of the automatic analyzers has previously been discussed in claim 27 above.  Tanaka additionally teaches displaying a total reagent remaining amount of the same kind of reagents set on the reagent containers setting units; fig. 7, #411b, [0065-0066]), and the reminder information is information indicating a reminder level according to a degree of the total reagent remaining amount (Tanaka; fig. 7, [0068]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Fujino (US 2008/0063570) teaches an automatic analyzer comprising a reagent managing unit and reagent list that the reagent list includes a mark button for each of the setting positions of the reagent containers.
McKeever (US 2005/0013736) teaches an automatic analyzer comprising a reagent needs list that notifies an operator when a reagent remaining amount is zero.
Blecka (US 2005/0123445) teaches a liquid level sensor that uses capacitance to determine the volume of reagent in a reagent pack.
Mimura (US 2015/0219680) teaches a dispensing probe that uses pressure to determine the remaining volume in a reagent pack.
Shibuya (US 2020/0049724) teaches an automatic analysis system comprising a terminal device coupled to the automated analysis device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                      /Kathryn Wright/                                                            Primary Examiner, Art Unit 1798